ORDER
Kenneth Johnson received a two-level sentence reduction under Amendments 706 and 711 to the Sentencing Guidelines, which the Sentencing Commission has declared to be retroactive. Johnson would like a reduction greater than the two levels permitted under the amended guidelines, but his position is foreclosed by United States v. Cunningham, 554 F.3d 703 (7th Cir.2009), where we held that district courts lack the authority to impose sentences below the minimum amended guidelines range when ruling on sentencing reductions under 18 U.S.C. § 3582(c)(2).
The Supreme Court recently granted certiorari in United States v. Dillon, 572 F.3d 146 (3d Cir.2009), cert. granted, — U.S. —, 130 S.Ct. 797, — L.Ed.2d —(2009), which will address the issue Johnson raises. We therefore hold Johnson’s appeal until the decision in Dillon.